


Exhibit 10.1




AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 1,
2015 (this “Amendment”), is entered into by and among:
(a)    SUPERIOR COMMERCE LLC, a Delaware limited liability company (the
“Seller”),
(b)    SCP DISTRIBUTORS LLC, a Delaware limited liability company (the
“Servicer”), and
(c)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as agent for the
Victory Group (the “Victory Group Co-Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent for the Wells Group (the “Wells Group Co-Agent”, and
together with the Victory Group Co-Agent, the “Co-Agents”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in that certain Receivables Purchase Agreement, dated as of
October 11, 2013 (as amended or otherwise modified from time to time, the
“Receivables Purchase Agreement”).
PRELIMINARY STATEMENT
The parties wish to amend the Receivables Purchase Agreement as hereinafter
provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendment. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:


1.1The definition of “Facility Limit” is hereby amended and restated in its
entirety to read as follows:


“Facility Limit” means (a)(i) $70,000,000 from and including October 1 to and
including February 28 of any year, (ii) $120,000,000 from and including March 1
to and including April 30 of any year, (iii) $120,000,000 from and including
July 1 to and including September 30 of any year, and (iv) $140,000,000 from and
including May 1 to and including June 30 of any year (the “Base Facility
Limit”), plus (b) an incremental $40,000,000 from and including April 1 to and
including July 31 of any year (the “Seasonal Facility Limit”); provided,
however, that the Facility Amount may be increased up to an amount to be
determined by agreement of Seller and the Co-Agents, so long as no Amortization
Event or Potential Amortization Event exists and is continuing (it being
understood that the Commitments associated with any increase in the Facility
Amount may be provided by existing Purchasers and/or new Purchasers); and
provided, further, that the period from and including September 30, 2015 to and
including October 6, 2015, the Facility Limit shall be $120,000,000.

1

--------------------------------------------------------------------------------






1.2Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule A to this Amendment.


2.Effect of Amendment. Except as specifically amended hereby, the Receivables
Purchase Agreement and all exhibits and schedules attached thereto shall remain
unaltered and in full force and effect.


3.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties to the Receivables Purchase Agreement, whether or not
they are parties hereto, and their successors and permitted assigns.


4.Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrative Agent of counterparts hereof, duly executed
by each of the parties hereto.


5.Miscellaneous.


5.1CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).


5.2CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE
AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.


5.3WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.

2

--------------------------------------------------------------------------------






5.4Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail message attaching a “PDF” or other image of a signed signature
page shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


<Balance of Page Intentionally Left Blank>

3

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
SUPERIOR COMMERCE LLC, as Seller


By: /s/ Steven Cassanova
Name: Steven Cassanova
Title: Treasurer
 
SCP DISTRIBUTORS LLC, as Servicer
 


By: /s/ Melanie Housey
Name: Melanie Housey
Title: Assistant Secretary/Chief Accounting Officer
 



[Additional Signatures to Follow]

4

--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Group
Co-Agent


By: /s/ Christopher Pohl
Name: Christopher Pohl
Title: Managing Director
 



[Additional Signatures to Follow]



5

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Wells Group Co-Agent


By: /s/ William P Rutkowski
Name: William P. Rutkowski
Title: Vice President
 



[End of Signatures]



6